Filed 6/26/13 In re C.W. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re C.W., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E058131
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. J245600)
v.
                                                                         OPINION
C.W.,

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Brian Saunders,

Judge. Affirmed.

         David R. Greifinger, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         A second juvenile wardship petition was filed in San Bernardino County on

January 8, 2013, alleging that defendant and appellant C.W. (minor) committed



                                                             1
misdemeanor battery (Pen. Code, § 242, count 1) and resisted a peace officer (Pen. Code,

§ 148, subd. (a)(1)). A juvenile court found both allegations to be true. A disposition

hearing was held on February 19, 2013, and the court ordered minor into the custody of

the probation department, pending placement in foster care. The court ordered minor and

his mother to participate in specified services, pursuant to Welfare and Institutions Code1

sections 727, subdivision (b), and 731.

       Minor filed a timely notice of appeal regarding the disposition. We affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND

       First Welfare and Institutions Code Section 602 Petition

       On August 20, 2012, the San Bernardino County District Attorney’s Office filed a

Welfare and Institutions Code section 602 petition, alleging that minor had committed

battery. (Pen. Code, § 242.) Minor was arguing with his mother, and he pushed her into

the kitchen counter and struck her head on the kitchen cupboard. At the detention

hearing, minor admitted the allegation. At a disposition hearing, the court declared minor

not to be a ward of the court. The court placed minor in the custody of his mother on

terms of probation under Welfare and Institutions Code section 725, subdivision (a).

       On October 26, 2012, minor’s probation officer filed a request for a special

hearing, based on minor’s alleged failure to comply with his probation terms. The court

held a hearing, ordered the section 725, subdivision (a) probation terminated as


       1 All further statutory references will be to the Welfare and Institutions Code,
unless otherwise indicated.



                                             2
unsuccessful, and declared minor a ward. Minor was not present at the hearing, and the

court issued a bench warrant. The court subsequently held a detention hearing with

minor present and detained him in juvenile hall, pending further hearing. On December

4, 2012, the court ordered that minor be continued as a ward and placed in his mother’s

custody, under the probation terms previously imposed, as well as two additional terms.

       Second (Instant) Welfare and Institutions Code Section 602 Petition

       On January 8, 2013, a subsequent Welfare and Institutions Code section 602

petition was filed, alleging that minor committed battery (Pen. Code, § 242, count 1) and

resisted a peace officer (Pen. Code, § 148, subd. (a)(1), count 2). A hearing was held,

and minor’s sister (the sister) testified that, on January 6, 2013, she heard an argument

going on between minor and his mother. The sister walked into the room, and minor

charged at her and started punching her with a closed first. He punched her three times in

the face and kicked her in the ribs. Minor’s mother and uncle called the police, and

minor left the house. Officer Gerad Laing responded to the call. Officer Laing testified

at the hearing that he saw minor running, so he pulled his patrol car in front of him and

told him to stop. Minor turned away from the officer and continued to run. Officer

Laing got out of his car and chased minor down. Officer Laing took him down and had

to use a control hold, since minor was still trying to run away. Officer Laing and another

officer eventually gained control of minor and arrested him. Minor testified at the

hearing, as well, and denied punching his sister. After hearing the testimonies, the court

found both allegations to be true. The court subsequently ordered minor into the custody

of the probation department, pending placement in foster care.


                                             3
                                       ANALYSIS

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 [87 S.Ct. 1396, 18 L.Ed.2d

493], setting forth a statement of the case and two potential arguable issues: (1) whether

minor’s convictions were supported by sufficient evidence; and (2) whether the court

abused its discretion in ordering him into out-of-home placement. Counsel has also

requested this court to undertake a review of the entire record.

       We offered minor an opportunity to file a personal supplemental brief, which he

has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                   HOLLENHORST
                                                                             Acting P. J.


We concur:


McKINSTER
                          J.


RICHLI
                          J.


                                             4